DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 6 include the limitations of “automatically without user intervention” and such subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-8 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 6, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method, the method comprises:
receiving a first request for learning a foreign language by a subtitle of a multimedia content, said subtitle being in a native language; said first request comprising a user knowledge level or a category of words in said learning;
[…] selecting, from said subtitle a word or an idiom associated with said level or with said category;
associating said word or said idioms with a corresponding entry in a dictionary file; wherein said corresponding entry comprising a translation of said word or said idiom into said foreign language;
copying said subtitle into an array;
copying said translation of said word or said idiom into said array adjacent to immediately after said word or said idiom; said array being played when playing said multimedia content for presenting said translated word in said subtitle:
associating timing with said array; said timing is for playing said array as a subtitle in said timing while playing said multimedia content;
receiving a second request from said user for playing said multimedia content; and

in response to said second request, selecting said array for being played with said multimedia content as a subtitle in said native language comprising said translation of said idiom or said word into said foreign language embedded in said subtitle said
translation being presentable within said subtitle immediately after said word or said idiom and […] without user intervention.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computing device, employing an array as a data structure, performing an action automatically by embodying an abstract idea as computer software executing on a computing device, a non-transitory computer-readable storage medium having stored thereon instructions, and/or one or more processors, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computing device, employing an array as a data structure, performing an action automatically by embodying an abstract idea as computer software executing on a computing device, a non-transitory computer-readable storage medium having stored thereon instructions, and/or one or more processors these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1, generally; Figure 5 in regard to employing an array as a data structure; and paragraph 8 in regard to performing an action automatically.

Response to Arguments
	Applicant argues on page 6 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    103
    690
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive as employing an array is not identified as being part of the claimed abstract idea.  Furthermore, employing a generic data structure has been held by the CAFC to not add significantly more to an abstract idea.  See, e.g., the CAFC’s decision in Intellectual Ventures I, LLC, v. Capital One, slip. op., at p. 16, in this regard:

    PNG
    media_image2.png
    352
    522
    media_image2.png
    Greyscale


	Applicant further argues in this regard on pages 6-7 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    232
    696
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    121
    675
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive.  As just stated supra, employing a data structure does not add significantly more to an abstract idea. Furthermore, transforming data by embodying an abstract idea a software does not render patent eligible subject matter as it is not a “transformation” for purposes of the machine-or-transformation test.  See, e.g., the CAFC’s opinion in Ultramercial, slip. op., p. 13 in this regard:

    PNG
    media_image5.png
    173
    526
    media_image5.png
    Greyscale



	Applicant further argues in this regard on page 7 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image6.png
    131
    730
    media_image6.png
    Greyscale


Applicant’s argument is not persuasive.  Unlike in Core Wireless, Applicant does not claim anything comparable to a user interface on a small computing device that arranges information in order to optimize its display on a small device.  Instead, instead of claiming how information is displayed, Applicant claims what particular information is displayed, in terms of what translations are inserted into a subtitle and where.  This does not constitute an improvement to a computing device analogous to that of Core Wireless because it is irrelevant that the claimed subtitles are displayed on a computing device in terms of Applicant’s alleged improvement.  The alleged improvement, instead, is the information itself that constitutes the subtitle.

	Applicant further argues in this regard on page 7 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image7.png
    247
    720
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive.  Embodying an abstract idea in computer software that thereby automatically performs operations when executed on a generic computing device does not claim significantly more than an abstract idea.  See, e.g., the US Supreme Court’s opinion in Alice in this regard.

	Applicant argues on pages 9-10 of its Remarks:

    PNG
    media_image8.png
    72
    686
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    67
    674
    media_image9.png
    Greyscale

Applicant’s argument is not persuasive because Applicant’s specification is silent as to whether or not any form of “user intervention” is involved and/or not involved.  See, e.g., the CAFC’s opinion in Novartis Pharmaceuticals v. Accord Healthcare, Inc., slip. op., at pages 5-6 in this regard:

    PNG
    media_image10.png
    373
    482
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    68
    496
    media_image11.png
    Greyscale

Furthermore, the Applicant’s use of the limitation of “automatically” does not provide written description support for the limitations of “without user intervention” to the extent that computer software performs something “automatically” does not necessarily mean that absolutely no user intervention is involved.  In other words, all computer software performs to some extent automatically even when it requires some amount of user intervention to the extent that some portion of the software still operates without any human involvement.  For example, while Applicant’s specification discloses its system “automatically adapts the multimedia content to the viewer’s knowledge level”, at the same time the “viewer’s knowledge level” is disclosed as being determined based on input received from the human user.  In other words, the use alone of the word “automatically” in the specification does not inherently provide support for the additional limitations of “without user intervention” because the scope of the disclosure in regard to what is performed “automatically” does not necessarily exclude a situation where some level us user input is also required.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715